DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the objection to claim 9 and the rejection of claims 1-11 under 35 U.S.C. 112b have been withdrawn.
As a result of the amendment to the claims, the rejection of claims 1, 4-6, 10 and 11 under 35 U.S.C. 102a1 as being anticipated by Andrae (WO 2015177591) has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-16 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites, “wherein the thickness of said side wall is greater than the thickness of said at least one of said first end wall and said second end wall.”  This is not seen to further limit claim 1 from which claim 9 depends, because claim 1 already recites, “wherein the thickness of said side wall is greater than the thickness of said at least one of said first wall and said second wall…”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-6, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrae (WO 2015177591) in view of Koller (US 20140272018) and Fond (US 5656311).
Regarding claim 1, Andrae discloses a cartridge with a filling of at least one substance for preparing a liquid product (page 2, lines 1-3), said cartridge including a side wall (figure 3, item 12b), a first end wall through which said liquid can flow from the cartridge (figure 3, item 13, page 17, lines 10-15; figure 7, item 21, page 21, line 14;) and a second end wall of the cartridge at the opposite side with respect to said first end wall (figure 3, item 12a; figure 7, item 28).  Andrae further teaches the side wall and two end walls are compostable (see page 4, line 33 to page 5, line 7).   It is noted that the claim only requires one of the first or second end wall to have the first and second compostable layers with the barrier coating. 
Andrae discloses the first end wall comprises a first compostable material, such as polylactic acid (see figure 8, item 40a; page 21, lines 23-24) with a second compostable material (see figure 8, item 40c; page 21, lines 26-30: PLA and/or cellulose).  Andrae further discloses an oxygen barrier coating layer sandwiched between the first and second compostable material (see figure 8, item 40b, page 21, lines 24-27).  Andrae further discloses on page 18, lines 27-32 a first compostable layer of PLA (figure 7, item 21a), and a second compostable layer (Figure 7, item 21f) such as a layer of cellulose or PLA (see page 20, lines 6-15).  Andrae also discloses between the above mentioned layers is positioned an oxygen barrier layer such as PVOH or silicone or aluminum metal oxide coatings (figure 7, item 21d, page 19, lines 15-32).  Andrae further discloses that the oxygen barrier layer is also impermeable to water 
Regarding the limitation, “wherein the thickness of said at least one of said first end wall and said second end wall comprising said at least one barrier coating layer is between 20 microns and 2 mm” Andrae discloses that the first end wall can have a 10 micron first compostable layer (13a); a second compostable layer (13f) that is 50 microns thick; as well as an intermediate layer (13c) that can be 30 microns thick (see page 19, lines 9-13); a barrier coating layer (13d) that is 5 microns thick (see page 17, lines 4-10) with an adhesive layer that can be 2 microns thick (see page 15, line 18).  Therefore, Andrae discloses an end wall thickness of 10+50+30+5+2+2 (2 adhesive layers) for a 99 micron thick end wall, which thus falls within the range of 20microns to 2mm and also falls within the range recited in claim 11 of 60-300 microns.
Regarding the limitation of, “wherein the thickness of said side wall is greater than the thickness of said at least one of said first end wall and said second end wall having said layered structure with said at least one coating barrier layer,” it is noted that Andrae is not specific in this regard.
However, Koller teaches a side wall with a thickness of 700 microns, so as to have a desired strength to the sidewall (See paragraph 55 - 0.4-0.7mm).  Fond also teaches a capsule that can have a thickness of 500 microns (see column 3, lines 58-60) and where the sealing membrane (i.e. first end wall) can have a thickness of 50 microns (see column 3, lines 64-67) so as to be rupturable.  As Andrae teaches the first end wall having a thickness of 99 microns, in view of Koller and Fond, the combination teaches that the thickness of said side wall is greater than the thickness of said first end wall. 
Therefore, to modify Andrae and use a cartridge wall thickness such as 400-700 microns and which is greater than the thickness of at least one of the first and second end wall, would have been obvious to one having ordinary skill in the art, for the purpose of providing the desired strength to the sidewall.
Regarding claim 2, Andrae teaches that the oxygen barrier coating can be present in the housing and the closing element as a preference (see page 5, lines 15-19) and therefore teaches that the closing element (i.e. first end wall) is the only portion of the cartridge that has an oxygen barrier layer coating.  On page 11, lines 29-32, Andrae encompasses that the housing can be made entirely from PLA.  Similarly, on page 13, lines 13-15, Andrae encompasses the housing made from one compostable material, which need not be coating barrier layers, especially as page 13, lines 19-28 further teach that only the laminated film for the closure can have the oxygen barrier layer.
Claim 3 differs from Andrae in specifically reciting “wherein the side wall has a thickness comprised between 400 and 2500 micron.”
However, Koller, who is also directed to beverage cartridges, teaches a cartridge sidewall with a thickness of 0.4-0.7mm (i.e. 400-700 microns), so as to have a desired strength to the sidewall (See paragraph 55). 
Andrae’s cartridges can be used under pressure (see at least, page 17, lines 25-26) and Koller is also directed to beverage cartridges that also are used under pressure 
Regarding claim 4, Andrae discloses the coating barrier layer can be PVOH, as well as silicon or aluminum oxide coatings, as discussed above with respect to claim 1.
Regarding claim 5 and 6, Andrae discloses the first compostable material can be polylactic acid and thus reads on synthetic polymers as recited.
Regarding claim 9, it is noted that the combination, as discussed above with respect to claim 1 teaches  as the thickness of said side wall is greater than the thickness of one of the first end wall and the second end wall.

Claims 7-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Andrae (WO 2015177591) as the primary reference, and in further view of Camera (US 20120070542), Okamoto (US 20170107034) and Cloutier (US 20140349045).
Regarding claims 7-8, 14 and 15, it is noted that Andrae teaches sealed beverage producing cartridges that are desirably impermeable to oxygen and water vapor, as discussed above, and keep the contents fresh (see page 15, line 19).  Andrae teaches impermeability to oxygen and water vapor for the closing element and capsule body (see page 13, lines 5-10; page 6, lines 4; page 5, lines 15-19).   
While Andrae is not specific to the particularly claimed oxygen and water vapor transmission rates, it is noted that Camera teaches a beverage producing cartridge having a cartridge body and lid are configured to limit or otherwise control the less than 0.5cc/m2/day (i.e. less than 0.0322 cc/100in2/day or 0.000322 cc/in2/day) and the water vapor transmission rate can be less than 0.05g/m2/day (i.e. less than
It is noted that the combination teaches similar compostable materials as disclosed by Applicant (see Applicant’s specification on page 10, line 20 to page 11, line 3), which is similar to the materials taught by Andrae (see page 8, line 14 to page 9, line 16; page 10, lines 8-15).  Andrae further teaches similar materials for the first end wall as recited in Applicant’s claims and specification.  Camera, Okamoto and Cloutier further teach materials for beverage producing cartridges and food packages that desirably reduce the oxygen barrier and water vapor transmission rates to within the claimed range.  
Therefore, it would have been obvious to one having ordinary skill in the art to use similar materials to achieve the desired oxygen and water vapor transmission rates, especially as Andrae desires to keep the contents fresh prior to use.  


Claims 1-6, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanni (WO2012077066) in view of Andrae (WO 2015177591), Koller (US 20140272018) and Fond (US 5656311).
Regarding claim 1, Vanni teaches a cartridge (see figure 1, 2) with a filling of at least one substance for preparing a liquid product (see at least, the abstract “powdered coffee”; page 4, lines 19-21), said cartridge including a side wall (figure 2, item 140), a first end wall (figure 2, item 142) through which said liquid product can flow from the cartridge and a second end wall (figure 2, item 16) of the cartridge at the opposite side with respect to said first end wall, wherein said side wall, said first end wall and said 
Vanni further teaches a fluid tight seal (see page 7, lines 19-20).  Since Vanni also teaches that the cartridge is designed to be punctured, and further teaches a fluid tight seal, it would have been obvious to one having ordinary skill in the art, that Vanni also desired a degree of impermeability to the cartridge.
Claim 1 differs from Vanni in specifically reciting, “wherein at least one of said first end wall and said second end wall have a layered structure with at least one layer of a first compostable material and at least one layer of a second compostable material, with at least one coating barrier layer to oxygen and water vapor included in a sandwich-like manner between said layer of a first compostable material and said layer of a second compostable material.
It is initially noted that the claim only requires one of the first or second wall to have the above structure.  Therefore, the claim has been construed as differing from Vanni in the particulars of the second end wall.
In this regard, it is noted that Vanni teaches that the sealing foil (16) can be compostable and use a combination of materials (see page 15, lines 5-20) that are similar to materials disclosed by Applicant.   
Nonetheless, Andrae teaches a beverage cartridge for producing beverages, that is also compostable and comprises a sealing film that is also a compostable sealing film (see page 4, line 33-34), which has a first compostable material, such as polylactic acid (see figure 8, item 40a; page 21, lines 23-24) with a second compostable material (see figure 8, item 40c; page 21, lines 26-30: PLA and/or cellulose).  Andrae further teaches 
Andrae teaches that such barrier protection via the closing film has been advantageous for keeping the beverage producing materials within the cartridge fresh (see page 15, line 19).  To thus modify Vanni’s sealing second end wall, and to use a multilayered compostable material, as taught by Andrae, would have been obvious to one having ordinary skill in the art, for the purpose of keeping Vanni’s contents fresh.
Regarding the limitation, “wherein the thickness of said at least one of said first end wall and said second end wall comprising said at least one barrier coating layer is between 20 microns and 2 mm” Andrae discloses that the first end wall can have a 10 micron first compostable layer (13a); a second compostable layer (13f) that is 50 microns thick; as well as an intermediate layer (13c) that can be 30 microns thick (see page 19, lines 9-13); a barrier coating layer (13d) that is 5 microns thick (see page 17, lines 4-10) with an adhesive layer that can be 2 microns thick (see page 15, line 18).  Therefore, Andrae discloses an end wall thickness of 10+50+30+5+2+2 (2 adhesive 
Modification of Vanni’s second wall to have the above taught thickness would have been obvious to one having ordinary skill in the art, as a matter of design based on achieving the desired physical properties to Vanni’s second wall. 
Regarding the limitation of, “wherein the thickness of said side wall is greater than the thickness of said at least one of said first end wall and said second end wall having said layered structure with said at least one coating barrier layer,” it is noted that the Vanni/Andrae combination is not specific in this regard.
However, Koller teaches a side wall with a thickness of 700 microns, so as to have a desired strength to the sidewall (See paragraph 55 - 0.4-0.7mm).  Fond also teaches a capsule that can have a thickness of 500 microns (see column 3, lines 58-60) and where the sealing membrane (i.e. first end wall) can have a thickness of 50 microns (see column 3, lines 64-67) so as to be rupturable.  
The Vanni/Andrae combination teaches the first end wall having a thickness of 99 microns (see Andrae as already discussed above).  In view of Koller and Fond, the combination teaches that the thickness of said side wall is greater than the thickness of said first end wall. Vanni’s cartridges can be used under pressure (page 5, lines 5-7; Andrae see at least, page 17, lines 25-26) and Koller is also directed to beverage cartridges that also are used under pressure (paragraph 55) as is Fond.  
Therefore, to modify the Vanni/Andrae combination and use a cartridge wall thickness such as 400-700 microns, would have been obvious to one having ordinary skill in the art, for the purpose of providing the desired strength to the sidewall.
Regarding claim 2, Vanni teaches that the cartridge wall is also compostable, as discussed above with respect to claim 1.  On page 12, lines 1-15; page 14, lines 25-31, Vanni teaches that the side wall can be compostable but free from coating barrier layers. Andrae also teaches that the closing element can have the coating barrier layer but the housing need not have a closing barrier layer (see page 13, lines 26-28).
Claim 3 differs from the combination in specifically reciting “wherein the side wall has a thickness comprised between 400 and 2500 micron.”
However, Koller, who is also directed to beverage cartridges, teaches a cartridge sidewall with a thickness of 0.4-0.7mm (i.e. 400-700 microns), so as to have a desired strength to the sidewall (See paragraph 55). 
Vanni’s cartridges are to be used under pressure (see at least, page 1, line 12) and Koller is also directed to beverage cartridges that also are used under pressure (paragraph 55).  Therefore, it would have been obvious to one having ordinary skill in the art, to modify Vanni and use a cartridge wall thickness such as 400-700 microns, for the purpose of providing the desired strength to the sidewall.
Regarding claim 4, in view of Andrae, the combination teaches the coating barrier layer can be PVOH, and silicon or aluminum oxides coatings, as discussed above.
Regarding claims 5 and 6, in view of Andrae the combination teaches the first compostable material can be polylactic acid, and thus reads on synthetic polymers as recited.
Regarding claim 9, it is noted that the combination, as discussed above with respect to claim 1 teaches  as the thickness of said side wall is greater than the 
Regarding claim 13, which recites that both the first and second end walls comprising the at least one barrier coating layer sandwiched between a first and second compostable layer, it is noted that in view of Andrae, the combination teaches modifying Vanni’s closing wall 16 to have first and second compostable layers with at least coating barrier to oxygen and water vapor there-between.  Regarding Vanni’s end wall (142) opposing the closing wall (16), Vanni teaches that the second end wall can be a multilayer structure (see page 14, lines 12-21) with a first and second compostable layer as the outer layers with additional layers there-between (page 14, lines 12-21, where two polylactic layers 1420 can sandwich a paper layer 1422).  Vanni also teaches on page 14, line 32 to page 15, line 4 that the second end wall can be a separate element secured to the cartridge side wall and is thus a second closure to the cartridge.  While Vanni is not specific as to providing said barrier coating layer to this second end wall, Andrae clearly teaches providing such a barrier coating layer to the closures of the cartridge; and suggests that only the closing element need have the barrier coating and not the housing (see page 13, lines 26-28).  To thus modify Vanni’s second end wall to also include a barrier coating layer as already taught by Andrae would thus have been obvious to one having ordinary skill in the art, for similarly providing improved oxygen barrier properties to the second closing end of Vanni’s container.  



Claims 7-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Vanni (WO2012077066) as the primary reference, and in further view of Camera (US 20120070542), Okamoto (US 20170107034) and Cloutier (US 20140349045).
Regarding claims 7-8, 14 and 15, it is noted that in view of Andrae, the combination teaches sealed beverage producing cartridges that are desirably impermeable to oxygen and water vapor.  Andrae teaches impermeability to oxygen and water vapor for the closing element and capsule body (see page 13, lines 5-10; page 6, lines 4; page 5, lines 15-19).   
While the combination not specific to the particularly claimed oxygen and water vapor transmission rates, it is noted that Camera teaches that the cartridge body and lid are configured to limit or otherwise control the transmission of water vapor and oxygen (see paragraph 34 - “one or more portions of the cartridge 300 are configured to limit…”); and where the oxygen transmission rate can be less than 0.5cc/m2/day (i.e. less than 0.0322 cc/100in2/day or 0.000322 cc/in2/day) and the water vapor transmission rate can be less than 0.05g/m2/day (i.e. less than 0.00322 g/100in2/day, or 0.0000322 g/in2/day) (see paragraph 34).  Camera also teaches the use of biodegradable materials for the cup and lid (see paragraph 40).  Based on a per square inch of package, Camera teaches an oxygen and water vapor transmission rate that meets the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Furthermore, Okamoto teaches a compostable beverage cartridge that can have an oxygen transmission rate of less than 0.3cc-mil/100in2-day-atm (or. 0.003cc-mil/in2-
It is noted that the combination teaches similar compostable materials as disclosed by Applicant (see page 10, line 20 to page 11, line 3), which is similar to the materials taught by Vanni (page 11, line 35 to page 12, line 15; page 14, lines 25-31).  Andrae further teaches similar materials for the first end wall as recited in Applicant’s claims and specification.  Camera, Okamoto and Cloutier further teach materials for beverage producing cartridges and food packages that desirably reduce the oxygen barrier and water vapor transmission rates to within the claimed range.  
Therefore, it would have been obvious to one having ordinary skill in the art to use similar materials to achieve the desired oxygen and water vapor transmission rates, especially as Vanni and Andrae desire to keep the contents fresh prior to use.  

Claims 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1-6, 9, 11 and 13, which relies on Vanni (WO2012077066) as the primary reference and in further view of Melrose (US 20160279858).
The Vanni/Andrae/Koller/Fond combination as applied above teaches Vanni’s first and second end walls can have a coating barrier sandwiched between a first and second compostable layer, as discussed above with respect to claim 13.
Claims 10, 12 and 16 differ from the Vanni/Andrae/Koller and Fond combination in specifically reciting that both said first and second end walls have a thickness of 20 microns to 2mm (claims 10 and 16) and where both the first and second end walls have a thickness of 60-300 microns (claim 12).
Regarding the thickness of the first and second end wall, in view of Andrae, the combination teaches a second end wall with a thickness of 99 microns, which is within the range as recited in claims 10, 12 and 16.  Regarding Vanni’s end wall opposite the closing element, Melrose further teaches that such an end can have a thickness of 0.2-0.5mm (200-500 microns) for facilitating piercing (see paragraph 28), which also falls within the range recited in claims 10, 12 and 16.  To thus modify Vanni’s end wall opposite the closing element to have a thickness of 200 microns, for example, would have been obvious to one having ordinary skill in the art for this same purpose.
Regarding claim 16, the combination as applied above to claims 10 and 12 teach the structure of the cartridge.  Further regarding the limitation of, “wherein said side wall is free from said at least one coating barrier layer,” on page 12, lines 1-15; page 14, lines 25-31, Vanni teaches that the side wall can be compostable but free from coating .


Claims 1, 10, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goglio (US 20140366745) in view of Andrae (WO 2015177591), Koller (US 20140272018) and Fond (US 5656311).
Regarding claim 1, Goglio teaches a cartridge with a filling of at least one substance for preparing a liquid product (see the abstract; paragraph 1, 5, “coffee”), said cartridge including a side wall (figure 1, item 10) a first end wall (figure 1, item 30,31) and a second end wall (figure 1, item 20, 21) opposite to the first end wall.  Goglio also teaches a compostable side wall (paragraph 34).
Claim 1 differs from Goglio in specifically reciting that the first and second end walls comprise a compostable material and wherein at least one of said first end wall and said second end wall has a layered structure with at least one layer of a first compostable material and at least one layer of a second compostable material, with at least one coating barrier layer to oxygen and water vapor included in a sandwich like manner between said layer of a first compostable material and said layer of a second compostable material.
 However, Andrae teaches Andrae teaches a beverage cartridge for producing beverages, that is also compostable and comprises a sealing film that is also a compostable sealing film (see page 4, line 33-34), which has a first compostable material, such as polylactic acid (see figure 8, item 40a; page 21, lines 23-24) with a second compostable material (see figure 8, item 40c; page 21, lines 26-30: PLA and/or cellulose).  Andrae further teaches an oxygen barrier coating layer sandwiched between 
Andrae teaches that such barrier protection via the closing film has been advantageous for keeping the beverage producing materials within the cartridge fresh (see page 15, line 19), while also reducing the environmental impact of the compostable sealing layers (see page 4, line 33 to page 5, line 21).  Goglio teaches a laminate of aluminum with a plastic film for providing the barrier properties (see paragraph 38) and where both sealing films are the same (see paragraph 36).  Similar to Goglio, Andrae teaches that the film provides a seal in an airtight manner (see page 21, lines 11-14 - i.e. hermetic) and can include an aluminum layer as well as a plastic layer (see page 9, lines 6-13) but also teaches that instead of an aluminum/plastic laminate, such a sealing layer can comprise multiple compostable layers with a barrier layer sandwiched there-between.  To thus modify Goglio’s first and second end wall, and to use a multilayered compostable material, as taught by Andrae, would have been obvious to one having ordinary skill in the art, for the purpose of providing the hermetic sealing properties to keep the contents fresh, as already desired by Goglio, and additionally reducing the environmental impact of such sealing closures.  
Regarding claims 10 and 12, in view of Goglio teaching the same sealing film on opposing ends of the capsule and in view of Andrae teaching the structure of sealing films, the combination teaches said first end wall and said second end wall comprising said at least one barrier coating layer.
Regarding the limitation to claims 1 and 10 of, “wherein the thickness of said first end wall and said second end wall comprising said at least one barrier coating layer is between 20 microns and 2mm” and the limitation to claim 12 of both end walls comprising the at least one barrier coating layer having a thickness of 50microns to 300 microns, Andrae has been relied on as already discussed in the previous rejections above to teach a closure element end wall thickness of 99 micron, which thus falls within the range of 20microns to 2mm as recited in claim 1 and also falls within the range recited in claim 10 of 60-300 microns.  
In view of Goglio teaching the same type of laminate film for both ends of the capsule, the combination teaches both end walls having a thickness within the claimed range as recited in claims 1, 10 and 12
Regarding the limitation of, “wherein the thickness of said side wall is greater than the thickness of said at least one of said first end wall and said second end wall having said layered structure with said at least one coating barrier layer,” it is noted that 
Therefore, to modify the combination and use a cartridge wall thickness such as 400-700 microns, would have been obvious to one having ordinary skill in the art, for the purpose of providing the desired strength to the sidewall.
Regarding claim 13, as discussed above with respect to claim 10 and 12, the combination teaches both the first and second wall having a layered structure with the first and second compostable material and with a coating barrier layer to oxygen and water vapor sandwiched between the first and second compostable material of both the first and second end wall.
Claim 16 is rejected for the reasons discussed above with respect to claims 10 and 13 above.  Further regarding the limitation to claim 16 of “wherein said side wall is free from said at least one coating barrier layer,” it is noted that Andrae teaches that the oxygen barrier coating can be present in the housing and the closing element as a preference (see page 5, lines 15-19; page 13, lines 26-28) and therefore teaches that the closing element (i.e. first end wall) is the only portion of the cartridge that has an oxygen barrier layer coating.  On page 11, lines 29-32, Andrae encompasses that the housing can be made entirely from PLA.  Similarly, on page 13, lines 13-15, Andrae encompasses the housing made from one compostable material, which need not be coating barrier layers, .

Response to Arguments
On page 8 of the remarks, Applicant urges that making the end walls of reduced thickness thanks to the presence of a barrier coating layer that is excluded from the side wall that has a thickness in itself sufficient to hinder penetration of oxygen and water vapor.   Applicant also urges that the specific combination of features provide advantageous in production due to envisaging injection molding of the side wall and subsequent sealing of the end walls.
These urgings are not seen to be sufficient to overcome the rejections as presented in this Office Action.  It is also noted that the prior art teaches the structural elements of the cartridge and provides a reason for making the modification to prior art cartridges to arrive at the structure as presented claimed. Regarding the wall thickness compared to that of the end walls, it is noted that the prior art already teaches providing an end wall thickness that is less than a side wall thickness; and where the side wall thickness can be greater than the end wall thickness for the purpose of providing the requisite strength to the side wall.  It is further noted that the claims are directed to the product, and not to the method of making the product.  Therefore, it is not seen that the particular method by which the cartridge would have been made would have provided a patentable distinction to the claimed cartridge.
On page 9 of the response, Applicant urges that Andrae does not provide any hint to achieve a cartridge as defined in amended claim 1 or 16 comprising compostable materials and endowed with water vapor and oxygen impermeability as per the OTR and WVTR values disclosed and uses a more complex co-injection molding process.
These urgings are not seen to be sufficient to overcome the rejections as presented in this Office Action.  It is noted that Claim 1 requires only one of a first and second wall to have a coating barrier layer sandwiched between compostable materials - which Andrae already teaches.  The combination provides a further suggestion to make the thickness of the side walls greater than the thickness of one of the first and second end wall, for the know purpose of providing additional rigidity to the cartridge.  It is further noted that Andrae teaches that the barrier layer can be on the housing and/or the closing element, and therefore encompasses and reads on only the closing element comprising the barrier layer (see page 13, lines 26-28).  
On pages 9-10 of the response, regarding Koller and Fond, Applicant urges that Koller is not directed to a similar purpose of the invention and does not provide any guidance as to how one would modify the Andrae cartridge; and Fond is not directed to the drawbacks linked to the use of cartridge production.  
However, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As discussed above, Andrae already suggests that the cartridge body can be made entirely of PLA and the barrier coating can be positioned only on the closure.  Furthermore, both Koller and Fond’s teachings would have been equally and readily applicable to Andrae and the primary references because they clearly teach providing a thickness of the side wall of the cartridge to be within the claimed range, for the purpose of providing additional rigidity to the cartridge.  The fact that applicant has Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.